Ector, P. J.
The defendant, Daniel Love, was indicted in the Criminal District Court of Galveston County for the theft of six hogs, each of the value of $10, from John H. Robinson. The jury found the defendant guilty, and assessed the penalty of three years’ confinement in the penitentiary.
The indictment is a good one. The evidence is direct and positive, clear and convincing. The judge who presided at the trial, in his instructions to the jury, gave the law, and the whole law, applicable to the facts of the case.
The motion for new trial because of “newly-discovered evidence” was properly overruled. In the first place, the motion is not sworn to, as appears from the transcript. In the second place, a new trial will not be granted for the purpose of letting in newly-discovered evidence to impeach a witness. Gibbs v. The State, 1 Texas Ct. App. 12; Simms v. The State, 1 Texas Ct. App. 627; Hauck v. The State, 1 Texas Ct. App. 357; Gra. & Wat. on New Tr. 1079 et seq.; Scranton v. Tilley, 16 Texas, 183.
Even if the evidence could be of any assistance to the defendant on another trial, the motion is further defective in not affording a reason why it was not procured in the first *502instance, and in not attaching the affidavits of the newly-discovered witnesses, or showing some reason why they are not so attached. A motion for new trial on the ground of newly-discovered evidence should be supported by the affidavits of the witnesses to the facts, or by a sufficient showing why the same are not produced. Glasscock v. Manor, 4 Texas, 7; Stewart v. Hamilton, 19 Texas, 96; Sweeney v. Jarvis, 6 Texas, 36.
We find no legal reason to reverse the judgment in this case, and it is affirmed.

Affirmed.